Exhibit 10.23

RETIREMENT AGREEMENT


This Retirement Agreement (“Agreement”) is made and entered into by Matthew M.
Mannelly (“Executive”) on the one hand, and Prestige Brands Holdings, Inc.
(“Company”) on the other hand, as of the date of the last of the Parties’
signatures, below. For purposes of this Agreement, Executive and Company are
collectively referred to as the “Parties.”


WHEREAS, Executive currently serves as Company’s Chief Executive Officer;


WHEREAS, Executive has decided to retire and to leave all positions with
Company; and


WHEREAS, it is the desire of Company and the Executive to set forth herein their
mutual agreement with respect to all matters relating to the Executive’s
retirement and resignation as an officer of Company, upon the terms set forth
herein.


NOW, THEREFORE, BE IT RESOLVED, that, in consideration of the payments,
covenants, and releases described below, and in consideration of other good and
valuable consideration, the receipt and sufficiency of all of which is hereby
acknowledged, Executive and Company agree as follows:
1.    Retirement.


It is understood and agreed that, effective as of June 1, 2015 (the “Retirement
Date”), Executive shall retire from employment with Company as its Chief
Executive Officer. Company and Executive hereby confirm, effective as of the
Retirement Date, the termination of Executive from all other positions with
Company. Executive also hereby resigns from his position as a director and/or
officer of each subsidiary of Company for which he was a member of the Board of
Directors and/or an officer. From and after the Retirement Date, the respective
rights and obligations of the parties shall be governed by the terms of this
Agreement.


The Parties agree that, effective as of the Retirement Date, the Employment
Agreement between the Parties, dated as of September 2, 2009 (the “Employment
Agreement”) shall terminate, except that Sections 9 and 10 of the Employment
Agreement, as well as any other provisions of the Employment Agreement necessary
to interpret Sections 9 and 10 thereof, will remain in full force and effect for
the term specified therein.


2.    Retirement Benefits.


Subject to the terms and conditions of this Agreement, and in consideration of
Executive’s general release and the other promises contained in the General
Release

1
LEGAL02/35493666v2

--------------------------------------------------------------------------------

Exhibit 10.23

attached hereto as Exhibit A, Company agrees to pay or provide the following
payments and benefits to Executive:
(a)    Fiscal 2015 Bonus. Company shall pay to Executive pursuant to Company’s
annual cash incentive plan for fiscal year 2015 a bonus to be calculated as
follows:  (i) (A) Executive’s base salary as of the Retirement Date, (B)
multiplied by Company’s actual performance under applicable financial metrics as
determined by the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of Company for participants in the plan generally, (C)
multiplied by 120%, plus (ii) the incremental bonus payable related to the
acquisition of Insight Pharmaceuticals as determined by the Compensation
Committee for participants in the plan generally (the “Fiscal 2015 Bonus”).  The
Fiscal 2015 Bonus shall be payable to Executive at the same time as bonuses are
paid to other participants in the plan for fiscal year 2015, less applicable
withholding for taxes and any other items as to which a withholding obligation
may exist.


(b)    Group Health Insurance Benefit. If Executive timely elects to continue
participation in any group medical, dental, vision and/or prescription drug plan
benefits to which Executive and/or Executive’s eligible dependents would be
entitled under Section 4980B of the Code (COBRA), then (i) commencing on the
Retirement Date and ceasing on the last day of the continuation period
contemplated under Code Section 4980B (the “COBRA Continuation Period”),
Employee shall continue to pay an amount equal to the portion of the premium
that he paid immediately prior to the Retirement Date (the “Original Employee
Portion”) and Company shall pay to, or on behalf of, Executive monthly an amount
equal to the remaining portion of the premium due to the insurer for Executive’s
coverage for himself and his eligible dependents (the “Premium Subsidy Amount”)
for substantially the same type and level of group health plan coverage received
by Executive and his eligible dependents immediately prior to the Retirement
Date; and (ii) commencing on the last day of the COBRA Continuation Period and
ceasing on the date that is the fifth (5th) anniversary of the Retirement Date
(the “Post-COBRA Continuation Period”), Employee shall pay the Original Employee
Portion and Company shall pay to, or on behalf of, Executive the Premium Subsidy
Amount, except that such coverage may be provided, in the discretion of Company,
under a group medical plan maintained by Company for the benefit of its
employees or under an individual policy of insurance purchased by Executive and
approved by Company; provided, however, that, in either case, such coverage will
be of substantially the same type and level of health plan coverage received by
Executive and his eligible dependents immediately prior to the Retirement Date.
During the COBRA Continuation Period and the Post-COBRA Continuation Period, the
Premium Subsidy Amount shall be treated as a non-taxable reimbursement of
post-retirement medical premiums pursuant to Section 106 of the Code, to the
extent allowable under the applicable rules and regulations of the Code or any
other applicable law. The Company’s payment of the Premium Subsidy Amount, if
any,

2
LEGAL02/35493666v2

--------------------------------------------------------------------------------




shall end upon the earlier of (x) completion of the Post-COBRA Continuation
Period, or (y) such date as Executive fails to timely pay his portion of the
required premium resulting in a loss of coverage. During the COBRA Continuation
Period and the Post-COBRA Continuation Period (i) the benefits provided in any
one calendar year shall not affect the amount of benefits provided in any other
calendar year (other than the effect of any overall coverage benefits under the
applicable plans); (ii) the reimbursement of an eligible taxable expense shall
be made as soon as practicable but not later than December 31 of the year
following the year in which the expense was incurred; and (iii) Executive’s
rights shall not be subject to liquidation or exchange for another benefit.
Nothing contained herein shall be deemed to require Company to maintain any type
or level of coverage of group health plan, or to preclude the amendment,
substitution, replacement or termination of any type or level of coverage of
group health plan.


The benefit provided in this Paragraph 2(b) shall hereinafter be referred to as
the “Health Insurance Benefit.” Notwithstanding anything in this Agreement to
the contrary, Company shall be obligated to provide the Health Insurance Benefit
to Executive only if Executive fully complies with the obligations set forth in
Sections 9 and 10 of the Employment Agreement.


(c)    Treatment of Outstanding Equity Awards.


(i)    As of the Retirement Date, Executive holds an aggregate of 154,932
nonqualified stock options to acquire shares of Company’s common stock, 100,286
of which are vested as of the Retirement Date (the “Vested Options”) and 54,646
of which are unvested as of the Retirement Date (the “Unvested Options” and,
together with the Vested Options, the “Outstanding Options”), all of which have
been granted under Company’s 2005 Long-Term Incentive Plan (the “2005 Plan”).
Notwithstanding anything in the 2005 Plan or applicable award agreement to the
contrary, the Unvested Options shall become fully vested and exercisable on the
first day on which the New York Stock Exchange is open for trading following the
expiration of the revocation period specified by Section 2 of the General
Release attached hereto as Exhibit A (the “Vesting Date”). The Outstanding
Options shall remain exercisable pursuant to the terms and conditions of the
applicable award agreement. For the avoidance of doubt, pursuant to the 2005
Plan, Executive’s Outstanding Options shall remain exercisable for, and shall
otherwise terminate on August 29, 2015 at 5:00 p.m. Eastern Standard Time (which
is 90 days after the Retirement Date) (the “Lapse Period”); provided that
Executive does not engage in Competition (as defined in the 2005 Plan) during
the Lapse Period.


(ii)    As of the Retirement Date, Executive holds an aggregate of 24,706
unvested restricted stock units (“Outstanding RSUs”), all of which have been
granted under the 2005 Plan. Notwithstanding anything in the

1
LEGAL02/35493666v2

--------------------------------------------------------------------------------




2005 Plan or applicable award agreement to the contrary, the Outstanding RSUs
shall become fully vested as of Vesting Date, and shares of Company common stock
underlying such Outstanding RSUs shall be delivered to Executive on the Vesting
Date.


The benefits provided in subsections (i) and (ii) of this Paragraph 2(c) shall
hereinafter be referred to collectively as the “Equity Award Benefit.” A
schedule containing Executive’s Outstanding Options and Outstanding RSUs is
attached hereto as Exhibit B.


The Fiscal 2015 Bonus, Health Insurance Benefit and Equity Award Benefit
provided shall be referred to in this Agreement collectively as the “Retirement
Benefits.”


3.    General Release.


Notwithstanding anything in this Agreement to the contrary, Company shall be
obligated to provide the Retirement Benefits to Executive only if on or after
the Retirement Date and within twenty-one (21) days thereof Executive shall have
executed the General Release attached hereto as Exhibit A and such General
Release shall not have been revoked within any revocation period specified
therein.


4.    Indemnification and Insurance.


Company will provide Executive indemnification to the maximum extent permitted
by the Indemnification Agreement by and between the Parties, dated as of May 14,
2013, Delaware General Corporation Law and, subject to applicable law, the
bylaws and certificate of incorporation of Company and its subsidiaries,
including coverage, if applicable, under any directors and officers insurance
policies maintained by Company.


5.    Entire Agreement and Severability.


This Agreement, together with the General Release attached hereto as Exhibit A,
supersedes any and all prior negotiations or agreements between the Parties and
contains the entire agreement between the Parties as to the subject matter
hereof, except that Sections 9 and 10 of the Employment Agreement, as well as
any other provisions of the Employment Agreement necessary to interpret Sections
9 and 10 thereof, will remain in full force and effect for the term specified
therein. The Parties hereby acknowledge and agree that there have been no offers
or inducements which have led to the execution of this Agreement other than as
stated herein. Because this Agreement is the product of negotiations between
both Parties, neither party may be considered the drafter of the Agreement and
no ambiguity in any provision shall be construed against either party on account
of that party being considered the drafter of that provision or of the
Agreement. The Parties agree that all provisions of this Agreement are severable
from one another and this Agreement may not be modified except by a written
document signed by both parties expressly stating that it is intended as an
amendment.

2
LEGAL02/35493666v2

--------------------------------------------------------------------------------






6.    Choice of Law.


This Agreement shall be interpreted and enforced in accordance with the laws of
the State of New York, without reference to the principles of conflicts of law
otherwise provided therein.


7.    Predecessors, Successors, and Assigns.


The Parties’ respective rights under this Agreement shall inure to the benefit
of their predecessors, successors, assigns, heirs, and transferees.


8.    Internal Revenue Code Section 409A.


(a)    This Agreement shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder.
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed. Neither Company nor its directors, officers,
employees or advisers, shall be held liable for any taxes, interest, penalties
or other monetary amounts owed by Executive as a result of the application of
Section 409A of the Code.


(b)    Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (“Non-Exempt Deferred
Compensation”) would otherwise be payable or distributable hereunder by reason
of Executive’s termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to Executive by reason of such circumstance
unless the circumstances giving rise to such termination of employment meet any
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
affect the dollar amount or prohibit the vesting of any Non-Exempt Deferred
Compensation upon a termination of employment, however defined. If this
provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, such payment or distribution shall be made at the time and in the
form that would have applied absent the non-409A-conforming event.


(c)    Each payment of termination benefits under this Agreement shall be
considered a separate payment, as described in Treas. Reg. Section
1.409A-2(b)(2), for purposes of Section 409A of the Code.



3
LEGAL02/35493666v2

--------------------------------------------------------------------------------




(d)    Notwithstanding anything in this Agreement to the contrary, if any amount
or benefit that would constitute Non-Exempt Deferred Compensation would
otherwise be payable or distributable under this Agreement by reason of
Executive’s separation from service during a period in which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes): (i) the amount of such Non-Exempt Deferred Compensation that
would otherwise be payable during the six-month period immediately following
Executive’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following Executive’s separation
from service (or, if Executive dies during such period, within 30 days after
Executive’s death) (in either case, the “Required Delay Period”); and (ii) the
normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period. For purposes
of this Agreement, the term “Specified Employee” has the meaning given such term
in Code Section 409A and the final regulations thereunder. The Company has
determined that the Retirement Benefits are not Non-Exempt Deferred
Compensation.


9.    Notices.


All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


If to Executive:
Matthew M. Mannelly
52 Indian Waters Drive
New Canaan, CT 06840
 
If to Company:
Prestige Brands Holdings, Inc.
660 White Plains Rd
Tarrytown, NY 10591
Attention: General Counsel





(Signatures on following page)

4
LEGAL02/35493666v2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and Company has
caused these presents to be executed in its name on its behalf.


/s/ Matt M. Mannelly             
MATTHEW M. MANNELLY


Date: April 21, 2015            
        
PRESTIGE BRANDS HOLDINGS, INC.


By: /s/ Gary Costley            
    
Title: Lead Director            


Printed Name: Gary Costley         
                        
Date: April 21, 2015            





5
LEGAL02/35493666v2

--------------------------------------------------------------------------------






Exhibit A


General Release



6
LEGAL02/35493666v2

--------------------------------------------------------------------------------




GENERAL RELEASE


This General Release (“Agreement”) is made and entered into by Matthew M.
Mannelly (“Executive”) on the one hand, and Prestige Brands Holdings, Inc.
(“Company”) on the other hand, as of the date of the last of the Parties’
signatures, below. For purposes of this Agreement, Executive and Company are
collectively referred to as the “Parties.”


1.    Payments and Actions by Company.


In consideration of Executive’s retirement and general release and the other
promises contained in this Agreement, Company has agreed to pay or provide the
Retirement Benefits (as defined in the Retirement Agreement by and between
Company and Executive dated April __, 2015 (the “Retirement Agreement”).
Executive acknowledges the sufficiency of the Retirement Benefits as
consideration for the general release provided herein and expressly agrees that
no further act or payment is owed to Executive or to any of Executive’s
attorneys, agents, or assigns by Company or any of its affiliates or any of
their past and present officers, directors, shareholders, employees, volunteers,
agents, parent corporations, predecessors, subsidiaries, affiliates, branches,
insurers, benefit plans, estates, successors, assigns, or attorneys, other than
the Company’s obligations (a) to provide Indemnification and Insurance as
provided in Section 4 of the Retirement Agreement, (b) to pay all salary and
wages, and provide all benefits accrued prior to the Retirement Date (as defined
in the Retirement Agreement), including but not limited to benefits accrued
under any employee benefit plan, and rights to reimbursement for expenses
included prior to the Retirement Date to the extent provided by Company
policies, and (c) with respect to the Vested Options (as defined in the
Retirement Agreement) as set forth in the agreements evidencing such Vested
Options (such payments and benefits, the “Accrued Benefits”).


2.    Release by Executive.


Executive, on behalf of Executive, Executive’s successors, and Executive’s
assigns, now and forever unconditionally releases and discharges Company and all
of its affiliates, including, without limitation, all of their past and present
officers, directors, shareholders, employees, volunteers, agents, parent
corporations, predecessors, subsidiaries, affiliates, branches, insurers,
benefit plans, estates, successors, assigns, and attorneys (hereinafter
collectively referred to as “Releasees”) from any and all claims, charges,
actions, causes of action, sums of money due, attorneys’ fees, suits, debts,
covenants, contracts, agreements, promises, demands, or liabilities (hereinafter
collectively referred to as “Claims”) whatsoever, in law or in equity, whether
known or unknown, which Executive ever had, now has, or might in the future have
against any of the Releasees based upon facts occurring prior to the date of
this Agreement.


Without limiting the generality of the foregoing, Executive acknowledges and
covenants that, in consideration for the Retirement Benefits, Executive has
knowingly

7
LEGAL02/35493666v2

--------------------------------------------------------------------------------




waived any right or opportunity to assert any Claim which is in any way
connected with any employment relationship, or the termination of any employment
relationship, that existed between Company and Executive. Executive further
understands and agrees that Executive has knowingly relinquished, waived, and
forever released any and all remedies arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, commission payments, compensatory
damages, general damages, special damages, punitive damages, exemplary damages,
costs, expenses, and attorneys’ fees.


Executive specifically acknowledges and agrees that Executive has knowingly and
voluntarily released Company and all other Releasees from any and all claims
arising under the Age Discrimination in Employment Act (“ADEA”),
29 U.S.C. § 621, et seq., which Executive has or may have against any of the
Releasees based upon facts occurring prior to the date of this Agreement,
including but not limited to those claims that are in any way connected with any
employment relationship, or the termination of any employment relationship, that
existed between Company and Executive. Executive acknowledges and agrees that
Executive is advised to consult with an attorney prior to executing this
Agreement and that Executive has been given twenty-one (21) days to consider
this Agreement prior to its execution. Executive also understands that Executive
may revoke this Agreement at any time within seven (7) days following its
execution. Executive understands, however, that this Agreement shall not become
effective and that none of the Retirement Benefits shall be paid to Executive or
on Executive’s behalf until after the expiration of the seven-day revocation
period.


Notwithstanding the foregoing, nothing in this Agreement shall release Company
from its obligations to provide the Retirement Benefits, Indemnification and
Insurance as provided in Section 4 of the Retirement Agreement, and the Accrued
Benefits.


3.    Protected Rights.


Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, or any other
federal, state, or local governmental agency or commission (“Government
Agencies”).  Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies in connection with any charge or complaint, whether filed by
Executive, on Executive’s behalf, or by any other individual.  However, based on
Executive’s release of Claims set forth in Paragraph 2 of this Agreement,
Executive understands that Executive is releasing all Claims that Executive may
have, as well as Executive’s right to recover monetary damages or obtain other
relief that is personal to Executive, in connection with any charge or complaint
that may be filed with any Government Agencies relating to Executive’s
employment with Company.


4.    Company Property.

8
LEGAL02/35493666v2

--------------------------------------------------------------------------------






Executive agrees to return all documents, materials, equipment, keys,
recordings, customer contact information, other customer-related information,
sales information, workforce information, production information, computer data,
and other material and information relating to Company or any of the other
Releasees, or the business of Company or any of the other Releasees, and not to
retain or provide to anyone else any copies, excerpts, transcripts,
descriptions, portions, abstracts, or other representations thereof. By
executing this Agreement, Executive warrants and agrees that Executive already
has returned all such information and material to Company. Executive further
represents and warrants that Executive has not provided any property belonging
to Company or any of the other Releasees, including any documents, equipment, or
other tangible property, but with the exception of non-confidential materials
generally distributed by Company to customers or the general public, to any
other person.


5.    Non-Assignment of Claims.


Executive acknowledges and warrants, understanding that the truth of said
acknowledgment and warranty is material to the making of this Agreement, that
Executive has not assigned or otherwise transferred any of the Claims released
by Executive through this Agreement, and Executive hereby promises to indemnify
and hold harmless the Releasees with respect to any damages, costs, or other
injuries, including the payment of attorneys’ fees, which might arise through
the assertion against one or more Releasees of any Claim released herein by
Executive.


6.    Confidentiality.


Executive promises that Executive has not and will not disclose or publish,
verbally, in writing, or otherwise, to any person or entity of any kind the
negotiations leading up to the making of this Agreement, the amount of
consideration passing pursuant to this Agreement, or any other term or condition
of this Agreement prior to the date on which the Company files this agreement
with the Securities and Exchange Commission; provided, however, that Executive
may disclose the provisions of the Agreement prior to such date (a) to
Executive’s spouse; (b) to Executive’s attorney, accountant, and financial
advisor; (c) as required by order of a court of competent jurisdiction or as
otherwise required by law; and (d) to the extent previously disclosed by Company
to the public through a press release or filing with the Securities and Exchange
Commission and/or New York Stock Exchange. If Executive finds it necessary to
disclose the terms of this Agreement to Executive’s spouse, attorney,
accountant, or tax advisor prior to such filing of disclosure, Executive agrees
that Executive will inform such individuals of their obligation to maintain the
confidentiality of the terms of the Agreement and their obligation not to
disclose those terms to any third party and Executive will be responsible for
any breach of confidentiality by such persons.


7.    Denial of Liability.



9
LEGAL02/35493666v2

--------------------------------------------------------------------------------




It is understood and agreed by Executive that neither this Agreement itself, any
of the payments or covenants described herein, nor anything else connected with
this Agreement is to be construed as an admission of any liability whatsoever on
the part of Company or any of the other Releasees, by whom liability is
expressly denied.


8.    Knowing and Voluntary.


This Agreement is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by Company or any of the other
Releasees as to the merits, legal liabilities, or value of any claims that
Executive may have against Company or any of the other Releasees.


9.    Warranty Regarding Charges and Claims.


Executive represents and warrants, understanding that the truth of said
representation and warranty is material to the making of this Agreement, that
Executive has submitted or filed no charges, claims, or allegations with any
administrative agency, court, or similar such body involving Company or any of
the other Releasees. The Parties agree that, in the event of a violation of the
representation and warranty set forth in this paragraph, Company shall have the
right, but not the obligation, to declare this Agreement void and exercise all
remedies otherwise available at law with respect to Executive, including
requiring Executive to repay all monies paid to Executive under the terms of
this Agreement.


10.    Choice of Law.


This Agreement shall be interpreted and enforced in accordance with the laws of
the State of New York, without reference to the principles of conflicts of law
otherwise provided therein.


11.    Predecessors, Successors, and Assigns.


The Parties’ respective rights under this Agreement shall inure to the benefit
of their predecessors, successors, assigns, heirs, and transferees.


13.    Acknowledgment.


Company hereby advises Executive to consult with an attorney or other advisor
prior to executing this Agreement. Executive expressly acknowledges and agrees
that Executive has read this Agreement carefully, that Executive has had ample
opportunity to consult with an attorney, that Executive fully understands that
the Agreement is final and binding, and that Executive has executed the
Agreement voluntarily and without coercion, undue influence, threat, or
intimidation of any kind whatsoever. Executive further acknowledges that this
Agreement contains a release of potentially valuable claims, and that the only
promises or representations

10
LEGAL02/35493666v2

--------------------------------------------------------------------------------




Executive has relied upon in signing this Agreement are those specifically
contained in the Agreement itself. Executive also acknowledges and agrees that
Executive has been offered at least twenty-one (21) days to consider this
Agreement before signing, that Executive has not requested or been denied
additional time to consider this Agreement, and that Executive is signing this
Agreement voluntarily, with the full intent of releasing Company from all
claims.


13.    Non-Revocation.


Executive acknowledges and agrees that this Agreement may not be revoked at any
time after the expiration of the seven-day revocation period referenced in
Paragraph 2 above. Executive agrees that, with the exception of an action to
challenge Executive’s waiver of claims under the ADEA, should Executive ever
attempt to revoke, rescind, void, or challenge this Agreement or if Executive
ever attempts to make, assert, or prosecute any Claims released by Executive
through this Agreement, Executive will as a condition precedent return to
Company any and all Retirement Benefits paid by Company in connection with this
Agreement, plus interest at the highest legal rate. Furthermore, with the
exception of an action to challenge Executive’s waiver of claims under the ADEA,
if Executive does not prevail in an action to challenge this Agreement, to
obtain an order declaring this Agreement to be null and void, or in any action
against Company or any other Releasee based upon a claim which is covered by the
general release set forth herein, Executive shall pay to Company and/or the
appropriate Releasee all their costs and attorneys’ fees incurred in their
defense of Executive’s action. Nothing in this Agreement shall limit Company’s
right to seek and obtain other remedies for breach of this Agreement.


14.     Entire Agreement and Severability.


This Agreement, together with the Retirement Agreement, supersedes any and all
prior negotiations or agreements between the Parties and contains the entire
agreement between the Parties as to the subject matter hereof, except that
Sections 9 and 10 of the Employment Agreement between the Parties, dated as of
September 2, 2009 (the “Employment Agreement”), as well as any other provisions
of the Employment Agreement necessary to interpret Sections 9 and 10 thereof,
will remain in full force and effect for the term specified therein. The Parties
hereby acknowledge and agree that there have been no offers or inducements which
have led to the execution of this Agreement other than as stated herein. Because
this Agreement is the product of negotiations between both Parties, neither
party may be considered the drafter of the Agreement and no ambiguity in any
provision shall be construed against either party on account of that party being
considered the drafter of that provision or of the Agreement. The Parties agree
that all provisions of this Agreement, except the Release by Executive set forth
in Paragraph 2 of this Agreement, are severable from one another and this
Agreement may not be modified except by a written document signed by both
parties expressly stating that it is intended as an amendment.



11
LEGAL02/35493666v2

--------------------------------------------------------------------------------




15.    Non-Disparagement.


Executive acknowledges and agrees that, except as required by law or compelled
through valid legal process, Executive will not make any derogatory or
disparaging statements about Company (or any other Releasee) or its products,
services, business, or employment practices, regardless of the truth or falsity
of such statements Company acknowledges and agrees that it will instruct its
executive officers and directors (identified as of the Retirement Date) that,
except as required by law or compelled through valid legal process, they should
not make any derogatory or disparaging statements about Executive, regardless of
the truth or falsity of such statements.


This Paragraph 15 is not intended to in any way limit any of the Protected
Rights contained in Paragraph 3 of this Agreement.


16.    Cooperation.


In consideration for the Retirement Benefits, Executive agrees to cooperate with
and assist Company by providing information relevant to matters as to which
Executive gained knowledge while employed by Company and/or its predecessors,
including, without limitation, all matters involving litigation, and that, upon
request and reasonable notice from Company, Executive will voluntarily, and
without additional payment or requiring a subpoena or other process, meet with
Company’s attorneys and other representatives, appear at hearings, depositions,
trials, and other proceedings relating to such matters, and provide truthful
written statements and testimony relating to such matters. Company shall
reimburse Executive for all reasonable and necessary out-of-pocket expenses
necessitated by Executive’s cooperation under this Paragraph 16. If Executive is
entitled to be reimbursed for any expenses under this Paragraph 16, the amount
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year, and the reimbursement of an eligible expense must be
made no later than December 31 of the year after the year in which the expense
was incurred. Executive’s obligations under this Paragraph 16, and Executive’s
rights to payment or reimbursement of expenses pursuant to this Paragraph 16,
shall expire at the end of ten years after the Retirement Date and such rights
shall not be subject to liquidation or exchange for another benefit.
 
(Signatures on following page)



12
LEGAL02/35493666v2

--------------------------------------------------------------------------------








__________________________
MATTHEW M. MANNELLY


Date: _____________________






        
PRESTIGE BRANDS HOLDINGS, INC.


By:________________________
    
Title:_______________________


Printed Name: _______________
                        
Date: ______________________




                    
 



13
LEGAL02/35493666v2

--------------------------------------------------------------------------------






Exhibit B


Option Awards


Grant Date
Exercise Price


# Granted
# Outstanding and Vested as of Retirement Date
# Outstanding and Unvested as of Retirement Date
# Subject to Accelerated Vesting as of Retirement Date
Exercise Period Ends *
05/12/14
33.50
59,008
19,670
39,338
39,338
08/29/15
05/14/13
29.94
23,946
15,964
7,982
7,982
08/29/15
08/06/12
15.66
21,978
14,652
7,326
7,326
08/29/15
09/22/09
7.16
1,125,000
50,000
-
-
08/29/15



*At 5:00 p.m. Eastern Standard Time.


Restricted Stock Unit Awards


Grant Date
# Granted
# Outstanding and Unvested as of Retirement Date
# Subject to Accelerated Vesting as of Retirement Date
 
05/12/14
14,030
14,030
14,030
 
05/14/13
5,567
5,567
5,567
 
08/06/12
5,109
5,109
5,109
 






1
LEGAL02/35493666v2